                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 CHARLES M. BUTLER, III and                      CV 17-50-BLG-SPW-TJC
 CHLOE BUTLER

                    Plaintiffs,
                                                 ORDER
 vs.

 UNIFIED LIFE INSURANCE
 COMPANY; HEALTH PLANS
 INTERMEDIARIES HOLDINGS,
 LLC, doing business as Health
 Insurance Innovations, doing business
 as Health Insurance Innovations, Inc.;
 ALLIED NATIONAL, INC.;
 NATIONAL BROKERS OF
 AMERICA, INC.; THE NATIONAL
 CONGRESS OF EMPLOYERS, INC.;
 and DOES 1-10
                    Defendants.

        Defendant Health Plans Intermediaries Holdings, LLC (“HII”) has filed

Motions in Limine. (Doc. 135.) Plaintiff has requested that consideration of HII’s

Motions in Limine be stayed until after a deadline for motions in limine is set

pursuant to the Scheduling Order. (Doc. 152.) HII does not oppose the request.

(Id.)

        The Court finds HII’s Motions in Limine are premature. Pursuant to the

Scheduling Order a motions in limine deadline will be set following disposition of

the currently pending pretrial motions, including: Plaintiffs’ Motion for Leave to

File a Third Amended Complaint (Doc. 86); Plaintiffs’ Motion to Certify Class
(Doc. 93); Plaintiff’s Motion for Partial Summary Judgment (Doc. 98); Defendants

Unified Life Insurance Company and Allied National, Inc.’s Motion for Partial

Summary Judgment (Doc. 115); Defendants Unified Life Insurance Company and

Allied National, Inc.’s Motion to Strike Supplemental Expert Reports (Doc. 123);

Plaintiffs’ Second Motion for Partial Summary Judgment (Doc. 125); Defendants

Unified Life Insurance Company and Allied National, Inc.’s Motion for Summary

Judgment on Common Law Counts (Doc. 128); Defendant HII’s Motion for

Summary Judgment (Doc. 132); and Defendant The National Congress of

Employers Motion for Summary Judgment (Doc. 137).

      The Court finds it would not be appropriate to address HII’s Motions in

Limine prior to resolution of the pending pretrial motions, which will determine

the issues to be tried in this case. Accordingly, HII’s Motions in Limine (Doc. 135)

are DENIED without prejudice to refiling after a motions in limine deadline has

been set by further order of the Court.

      DATED this 26th day of October, 2018.

                                          _______________________________
                                          TIMOTHY J. CAVAN
                                          United States Magistrate Judge
